UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedOctober 31, 2012 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 000-54709 DISCOVERY GOLD CORPORATION (Name of small business issuer in its charter) Nevada 27-2616571 (State of incorporation) (I.R.S. Employer Identification No.) 2, SUITE 380C DENVER, CO 80211 (Address of principal executive offices) (Zip Code) (855) 450-9700 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o(Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of December 21, 2012, there were 54,921,831shares of the registrant’s $0.001 par value common stock issued and outstanding. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 34 Item 4. Controls and Procedures. 34 PART II—OTHER INFORMATION Item 1. Legal Proceedings. 35 Item 1A. Risk Factors. 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 36 Item 3. Defaults Upon Senior Securities. 36 Item 4. Mine Safety Disclosures. 36 Item 5. Other Information. 37 Item 6. Exhibits. 37 SIGNATURES 38 2 PART I - FINANCIALINFORMATION ITEM 1. FINANCIAL STATEMENTS DISCOVERY GOLD CORPORATION (Formerly Norman Cay Development, Inc.) (An Exploration Stage Enterprise) CONSOLIDATED BALANCE SHEETS OCTOBER 31, 2012 (Unaudited) APRIL 30, 2012 (Audited) ASSETS Current Assets Cash and equivalents $ $ Prepayments - Total current assets Other Assets Option to acquire exploration rights, net of impairment - - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) Current Liabilities Accounts payable and accrued liabilities $ $ Due to related parties Notes payable, related parties - Convertible note payable, related party, net of discounts of $0 and $31,967 - Total current liabilities TOTAL LIABILITIES Commitments and Contingencies (Note 11) STOCKHOLDERS' EQUITY / (DEFICIT) Preferred stock, par value $0.001, 10,000,000 authorized, none issued or outstanding at October 31, 2012 and April 30, 2012 respectively - - Common stock, $0.001 par value; 250,000,000 shares authorized, 54,192,360 and 48,830,000 shares issued and outstanding at October 31, 2012 and April 30, 2012, respectively Additional paid in capital Common stock committed Accumulated deficit during both development and exploration stages ) ) TOTAL STOCKHOLDERS' EQUITY / (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIT) The accompanying notes are an integral part of these financial statements. 3 DISCOVERY GOLD CORPORATION (Formerly Norman Cay Development, Inc.) (An Exploration Stage Enterprise) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended October 31, Six Months Ended October 31, From Inception (April 28, 2010) to October 31, 2012 Revenues $
